Citation Nr: 1408937	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of left foot stress fractures.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right foot stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1994 to July 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his August 2010 Substantive Appeal, the Veteran requested a Travel Board hearing at his local RO.  He failed to report to the hearing without good cause; therefore, his request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's feet were last examined in November 2009.  The evidence suggests that his condition may have progressed or worsened since November 2009; therefore, more contemporaneous medical findings are needed to evaluate the current severity of his residuals of left and right foot stress fractures.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain any outstanding records, including from VA and Rehab Management Physical Therapy, dated since September 2007.

2. Then, schedule the Veteran for a VA examination regarding the current severity of his residuals of left and right foot stress fractures.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail. 

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


